Citation Nr: 0806498	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fractured right tibia and fibula with traumatic 
arthritis of the right knee, evaluated as 10 percent 
disabling prior to February 8, 2007, and 30 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania.  The issue before 
the Board today was remanded in December 2006 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.


FINDINGS OF FACT

1.  Prior to February 8, 2007, the competent evidence of 
record demonstrates residuals of a fractured fibula and tibia 
manifested by X-ray evidence of old tibial fracture with 
internal fixation with two screw plates and degenerative 
joint disease of the right knee with subjective complaints of 
pain and objective evidence of a range of motion limited to 
no worse than from 6 to 95 degrees with no increased 
limitation from pain, fatigue, weakness, lack of endurance, 
or incoordination; instability, subluxation, and ankylosis 
are not objectively shown.

2.  As of February 8, 2007, the competent evidence of record 
demonstrates residuals of a fractured fibula and tibia 
manifested by X-ray evidence of old tibial fracture with 
internal fixation with two screw plates and degenerative 
joint disease of the right knee with subjective complaints of 
pain and objective evidence of a range of motion limited to 
no worse than from 20 to 90 degrees with no increased 
limitation from pain, fatigue, weakness, lack of endurance, 
or incoordination; instability, subluxation, and ankylosis 
are not objectively shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent prior to February 8, 2007 for residuals of a 
fractured right tibia and fibula with traumatic arthritis of 
the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256 to 5262 (2007).


2.  The criteria for an increased rating in excess of 30 
percent as of February 8, 2007, for residuals of a fractured 
right tibia and fibula with traumatic arthritis of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5256 to 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that a December 2002 letter fully satisfied these duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2002 letter requested 
that the veteran provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claim decided herein.  Finally, the December 
2002 letter advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which 
held that, for an increased compensation claim, section 
5103(a) requires first element notice which, at a minimum, 
notifies the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the veteran was provided pertinent information 
in accordance with Vazquez-Flores in a January 2007 VCAA 
notice and the March 2004 statement of the case.  
Specifically, the January 2007 letter informed the veteran of 
the need to provide on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment.  He was also told that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s) from 38 
Code of Federal Regulations, Part 4, and that his disability 
would be assigned a rating between 0 and 100 percent.  
Finally, the January 2007 letter provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The January 2007 letter did not make reference to specific 
diagnostic codes or applicable criteria necessary to warrant 
an increased rating which might not be evident from 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  However, the veteran was provided 
notice of all potentially applicable rating criteria, 
including those involving specific measurements or testing 
results (e.g., range of motion testing), in the March 2004 
statement of the case.  Moreover, the Board finds that the 
veteran, by his representative demonstrated actual knowledge 
of the specific rating criteria for consideration.  See 
February 2008 Appellant's Brief at 3.  

Neither the January 2007 letter nor any other correspondence 
specifically informed the veteran that he must provide 
evidence demonstrating the effect any worsening of his 
service-connected disability has on his daily life.  However, 
the January 2007 letter advised the veteran that he might 
submit statements from persons who have witnessed how his 
disability symptoms affect him.  The Board finds that the 
veteran could be reasonably expected to understand the need 
to provide evidence regarding the impact of his service-
connected disability on his daily life, as opposed to his 
employment, from this statement.  In light of such 
circumstances, the Board therefore finds that any VCAA notice 
error with respect to this provision of first element notice 
is deemed non-prejudicial to the veteran, and that the Board 
may proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (VA may demonstrate that any VCAA 
notice error did not affect the essential fairness of the 
adjudication if a reasonable person could be expected to 
understand from the notice what was needed).

As a final note, the Board observes that the January 2007 
letter provided notice regarding the assignment of an 
effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The December 2002 letter was sent to the veteran prior to the 
February 2003 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In contrast, the March 2004 statement of the case and the 
January 2007 VCAA letter were sent to the veteran after the 
February 2003 initial adjudication.  To the extent that the 
notice was not given prior to the initial adjudication of the 
claim in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the veteran by these letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and a October 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "Nothing in 
law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding private or federal records 
that need to be obtained before deciding his claims.  He was 
afforded multiple VA examinations during this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

During the pendency of this appeal, the Appeals Management 
Center (AMC) increased the disability rating assigned to the 
veteran's tibia/right knee disability from 10 percent to 30 
percent, effective February 8, 2007.  The Board will 
therefore consider whether the veteran is an entitled to 
higher disability ratings under both stages of this appeal.  
Additionally, the Board has considered whether the competent 
evidence of record supports the effective date of the 30 
percent increase during this appeal, or, in other words, 
whether the competent evidence demonstrates entitlement to a 
30 percent disability rating prior to February 8, 2007.  See 
Hart v. Mansfield, No. 05-2424, (U.S. Vet. App. Nov. 19, 
2007).  It has also considered whether additional staging is 
appropriate.  Id.  For reasons discussed in more detail 
below, the Board finds that the stages created by the AMC are 
appropriate in light of the competent medical evidence of 
record and that there is no competent evidence that the 
veteran's service-connected disability underwent additional 
increases in severity during this appeal sufficient to 
warrant a higher evaluation (e.g., separate staged rating).

The veteran's residuals of a fractured right tibia and fibula 
with traumatic arthritis of the right knee were initially 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5262 (2007).  The hyphenated diagnostic 
code in this case indicates that traumatic arthritis under 
Diagnostic Code 5010 is the service-connected disorder and 
that impairment of the tibia and fibula is the residual 
condition.  38 C.F.R. § 4.27 (2007).  By rating decision 
dated in October 2007, the AMC increased the disability 
rating assigned to the veteran's service-connected right knee 
disability from 10 percent to 30 percent pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  This 
diagnostic code applies to limitation of extension of the 
leg.  The Board notes that the AMC probably should have 
characterized the applicable diagnostic code as 5010-5261 in 
keeping with the reference to the primary disability of 
arthritis.  Nevertheless, the AMC's actions do not 
fundamentally alter how the veteran's right knee disability 
is evaluated; thus, there is no prejudice to the veteran.

As noted above, the veteran's primary service-connected 
disability is traumatic arthritis, which is rated under 
Diagnostic Code 5010.  This diagnostic code is evaluated 
according to Diagnostic Code 5003 (degenerative arthritis), 
which states that the affected joint is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s).  

In the case of the veteran's right knee, a number of 
diagnostic codes are available for consideration.  Certainly, 
the RO and AMC have already considered Diagnostic Codes 5261 
(limitation of extension of the leg) and 5262 (impairment of 
the tibia and fibula).  However, also potentially applicable 
are Diagnostic Codes 5257 (recurrent subluxation or lateral 
instability) and 5260 (limitation of flexion of the leg).  
38 C.F.R. § 4.71a.  Diagnostic codes 5256, 5258, and 5259 are 
not for application because there is no evidence that the 
veteran has ankylosis of the right knee nor is there evidence 
that his disability involves knee cartilage.  

I. Increased Evaluation Based on Limitation of Motion

As previously mentioned, traumatic arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  
Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a 10 percent evaluation where flexion 
is limited to 45 degrees, a 20 percent evaluation where 
flexion is limited to 30 degrees, and a 30 percent evaluation 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides for a 10 
percent evaluation where extension is limited to 10 degrees, 
a 20 percent evaluation where extension is limited to 15 
degrees, a 30 percent evaluation where extension is limited 
to 20 degrees, a 40 percent evaluation where extension is 
limited to 30 degrees, and, finally, a 50 percent evaluation 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

A review of the record reflects numerous range of motion test 
results recorded throughout this appeal.  However, none of 
these results supports a disability rating greater than 10 
percent prior to February 8, 2007, or greater than 30 percent 
as of February 8, 2007, based on limitation of motion of 
flexion or extension.  In this regard, prior to February 8, 
2007, the competent evidence demonstrates extension limited 
to no more than 6 degrees and flexion limited to no less than 
95 degrees.  See September 8, 2006, VA Physical Therapy 
Outpatient Note; January 2003 VA Examination Report.  See 
also Report; Clinic Notes by Dr. S.P. Michael dated June 24, 
2003, and July 22, 2003; VA Orthopedic Clinic Notes dated May 
5, 2006, and July 5, 2006.  Neither of these results are 
compensable under Diagnostic Codes 5260 and 5261.  Moreover, 
there is no evidence that the ranges of motion reported in 
the veteran's medical records are additionally limited by the 
DeLuca factors, including pain.  See, e.g., VA Orthopedic 
Clinic Notes dated May 5, 2006 (noting full, nonpainful 
active and passive range of motion).

As of February 8, 2007, the competent evidence shows 
extension limited to no more than 20 degrees and flexion 
limited to no less than 90 degrees.  See February 2007 VA 
Examination Report.  The VA examiner indicated that these 
were painless ranges of motion and that there was no 
additional limitation of motion due to repetition, fatigue, 
weakness, or lack of endurance.  In the absence of range of 
motion findings demonstrating extension limited to 30 degrees 
or more or flexion limited to 60 degrees or more, a higher 
disability rating is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  

II. Entitlement to a Separate Evaluation Based on Instability 
of the Right Knee

VA's General Counsel has held that separate ratings may be 
assigned for evidence of arthritis with compensable 
limitation of motion or arthritis confirmed by X-ray with 
painful motion and instability of the knee (Diagnostic Code 
5257).  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  Diagnostic Code 5257 provides for a 10 
percent evaluation where there is slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned where there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation where there 
is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Although the veteran's medical records show at least one 
complaint of his knee "giving out," see VA Primary Care 
Clinic Note dated May 27, 2005, as well as records indicating 
that the veteran wears a right knee brace, the Board finds 
that a separate evaluation is not warranted for instability 
of the knee pursuant to Diagnostic Code 5257.  Specifically, 
despite the veteran's own subjective complaint, there is no 
objective medical evidence of instability.  In fact, the 
veteran's medical records indicate that he demonstrates 
"good patellar tracking and stability," "patellar tracking 
central," "collateral and cruciate ligaments look stable 
and pain-free when stressed," and "no collateral 
ligamentous instability."  See Clinic Notes by Dr. S.P. 
Michael dated June 24, 2003, and July 22, 2003; VA Orthopedic 
Clinic Note dated July 5, 2006.  With regards to the knee 
brace, the record demonstrates that his brace is an 
"unloading" brace, and not a brace designed for 
instability.  VA Prosthetics Initial Visit Note dated August 
10, 2006.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claim.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows no instability of the right knee, 
the Board finds that the preponderance of the evidence is 
against a separate evaluation under DC 5257 due to recurrent 
subluxation or lateral instability.  

III. Increased Evaluation Under Diagnostic Code 5262

As noted above, the veteran's residuals of a fractured right 
tibia and fibula with traumatic arthritis of the right knee 
were rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2007).  Under Diagnostic Code 
5262, impairment of the tibia and fibula, malunion of the two 
bones with slight knee or ankle disability warrants a 10 
percent rating.  Malunion of the two bones with moderate knee 
or ankle disability warrants a rating of 20 percent.  
Malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent.  Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  The Board observes that the 
words "slight," "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).

After careful consideration of the record, the Board 
concludes that the competent medical evidence does not 
warrant an evaluation in excess of 10 percent prior to 
February 8, 2007, or an evaluation in excess of 30 percent as 
of February 8, 2007.  In this regard, prior to February 8, 
2007, the veteran's right knee was manifested by no more than 
mild to moderate degenerative joint disease with subjective 
complaints of pain and objective evidence of a mildly 
antalgic gait.  Furthermore, the veteran demonstrated 
"good" range of motion throughout this period of the 
appeal.  See, e.g., Clinic Note by Dr. S.P. Michael dated 
July 22, 2003.  Strength in the right lower extremity was 
measured as 5/5, and there was no objective evidence of 
deformity or swelling during this period.  See VA Primary 
Care Clinic Note dated May 27, 2005; Clinic Note by Dr. S.P. 
Michael dated June 24, 2003.  Such evidence, the Board 
concludes, is productive of no more than slight knee 
disability, and most closely approximates the 10 percent 
disability rating already assigned during this period of the 
appeal.  

Following the increase in his right knee disability rating as 
of February 8, 2007, the veteran is receiving the maximum 
disability rating under Diagnostic Code 5262 absent evidence 
of nonunion of the tibia and fibula with loose motion 
requiring brace.  However, as clearly demonstrated by the 
veteran's numerous X-rays of record, the veteran's tibia has 
been surgically stabilized and there is no evidence of any 
nonunion with loose motion.

IV. Additional Considerations

The Board observes that the veteran's medical records refer 
to a well healed anterior knee operation scar.  See, e.g., 
Clinic Note by Dr. S.P. Michael dated June 24, 2003.  See 
also January 2003 VA examination Report.  The Board therefore 
concludes that a separate evaluation for the scar of the 
right knee is not warranted as there is no evidence of 
instability, pain, limitation of function, or a deep or 
motion-limiting scar with an area exceeding six square 
inches.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); see also 38 C.F.R. Part 4, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2007).

The Board also considered the applicability of additional 
rating criteria, however no other diagnostic codes are for 
application.  The Board acknowledges the veteran's statements 
that his service-connected right tibia/knee disability is 
worse than the assigned ratings.  However, in determining the 
actual degree of disability, the Board finds the reports of 
objective examination more probative than the veteran's own 
reported symptoms.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  As a 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent prior to February 
8, 2007, and in excess of 30 percent as of February 8, 2007, 
for residuals of a fractured right tibia and fibula with 
traumatic arthritis of the right knee, or the assignment of a 
separate disability rating for instability or a scar, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
prior to February 8, 2007, for residuals of a fractured right 
tibia and fibula with traumatic arthritis of the right knee 
is denied. 

Entitlement to an increased rating in excess of 30 percent as 
of February 8, 2007, for residuals of a fractured right tibia 
and fibula with traumatic arthritis of the right knee is 
denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


